Rule 101. Establishment of Offices. Minimum Office Standards.

A.      The governing body of the county shall establish an office or offices for each
magisterial district judge whose magisterial district is situated in the county at such
locations within the county as may be approved by the president judge of the court of
common pleas of the judicial district which includes the county. The governing body
shall insofar as possible insure that each office meets the following minimum standards:

      (1)   The principal office should be located in a place convenient to the public
      and which will allow the business of the office to be conducted with dignity,
      decorum and dispatch.

      (2)     Such office shall not be located in or appurtenant to the residence or place
      of business of the magisterial district judge. It shall have a hearing room and
      such other rooms as may be necessary, and shall be provided with necessary
      furniture and equipment.

      (3)    A magisterial district judge shall be provided with such staff, forms,
      supplies and equipment as shall be necessary for the proper performance of his
      or her duties. To maintain the dignity of [his] the office, he or she shall be
      provided with judicial robes.

(B)    The office of a magisterial district judge may be located outside of the
boundaries of the magisterial district from which the judge is elected, upon
petition of the president judge of the judicial district, provided:

      (1)  The magisterial district in which the office is located adjoins the
      magisterial district from which the judge is elected;

      (2)    Relocation of the office would not cause inconvenience or confusion
      to the public or to law enforcement;

      (3)   The president judge certifies that the proposed location is more
      suitable or affordable than the facilities that are available within the
      magisterial district from which the judge is elected; and

      (4)    Approval for the relocation has been granted by the Supreme Court.

(C)   Petitions for approval of a relocation of a magisterial district judge’s office
outside of the magisterial district from which he or she has been elected shall be
forwarded to the Court Administrator of Pennsylvania and shall provide
information to determine whether the conditions for approval have been satisfied.
If the Court Administrator determines that the requirements are met, the petition
will be forwarded to the Supreme Court for consideration.

Comment:

Consolidated districts must provide separate courtrooms and facilities for
separate staff of the magisterial districts that have been consolidated. Districts
must comply with standards published by the Administrative Office of
Pennsylvania Courts for magisterial district courtrooms. Petitions for relocation
must be published for public comment and hearing before the petition is
submitted to the Court Administrator.




                                        2